UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6960


JAMES ALLEN MORRIS,

                  Petitioner - Appellant,

             v.

WARDEN JOYCE FRANCIS, The Attorney General of the State of
Mississippi,

                  Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Robert E. Maxwell, Senior
District Judge. (2:06-cv-00024-REM-JSK)


Submitted:    November 13, 2008             Decided:   November 19, 2008


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Allen Morris, Appellant Pro Se. Rita R. Valdrini,
Assistant United States Attorney, Wheeling, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            James Allen Morris appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 28 U.S.C. § 2254 (2000) petition. We have reviewed

the record and find no reversible error.          Accordingly, we affirm

for the reasons stated by the district court.               Morris v. Warden

Joyce Francis, No. 2:06-cv-00024-REM-JSK (N.D. W. Va. May 27,

2008).     We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in     the    materials

before   the   court   and   argument   would   not   aid    the    decisional

process.

                                                                      AFFIRMED




                                    2